DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 11/09/2021. Claims 1-20 are pending in the case. Claims 1, 15, and 19 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Arguments
Applicant's amendments to claims 1, 15, and 19; and arguments regarding double patenting rejections of claims 1-20 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendments to claims 1, 15, and 19, along with the Examiner’s amendment presented herein; and arguments regarding the prior art rejections of claims 1-20 are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Lehua Wang on 12/6/2021.
The application has been amended as follows:
1.	(Currently Amended) A vehicle in a population of vehicles, the vehicle comprising:
a set of vehicle controls;
at least one sensor configured to generate inputs during operations of the vehicle; and
a computing device having:
a memory storing a first artificial neural network model having data identifying:
biases of neurons in a network of the neurons;
synaptic weights of the neurons; and
activation functions of the neurons; and
at least one processor coupled to the memory and configured via instructions to:
process the inputs according to the first artificial neural network model to generate outputs, wherein the input includes: 
first inputs which when processed by the first artificial neural network model generate a first portion of the outputs; and 
second inputs which when processed by the first artificial neural network model generate a second portion of the outputs;
adjust the vehicle controls based on the outputs;
select the first inputs based on the first portion of the outputs of the first artificial neural network model being in a first category, wherein the second inputs that generate the second portion of the output in a second category are not selected;
adjust, within the vehicle, the first artificial neural network model through selected based on the first portion of the outputs of the first artificial neural network model to exclude the second inputs;
transmit, based on selection of the first inputs to exclude the second inputs, the first inputs to a centralized computer server separate from the vehicle, wherein the centralized computer server is configured to generate a second artificial neural network model through supervised machine learning from sensor data that includes the first inputs selected by the vehicle and additional inputs selected by vehicles in the population other than the vehicle; 
control, before receiving the second artificial neural network model from the centralized computer server, the vehicle using the first artificial neural network model adjusted through the unsupervised machine learning from the first inputs; 
receive, from the centralized computer server, the second artificial neural network model; and
replace the first artificial neural network model adjusted via the unsupervised machine learning with the second artificial neural network model generated by the centralized computer server.
2.	(Previously Presented) The vehicle of claim 1, wherein the first inputs include an image or a video clip generated by the at least one sensor that includes at least one of:
a camera that images using lights visible to human eyes;
a camera that images using infrared lights;
a sonar;

a lidar.
3.	(Previously Presented) The vehicle of claim 2, wherein the image or the video clip captures an item encountered by the vehicle during operation; the item is one of: an event and an object; and the computing device selects the image or the video clip based on the first portion of the outputs identifying one of:
lack of knowledge about the item;
lack of classification of the item into a plurality of known categories;
lack of an identification of the item;
having an accuracy in identification of the item below a threshold; and
having a confidence level in recognizing of the item below a threshold.
4.	(Original) The vehicle of claim 3, wherein the unsupervised machine learning classifies the item into one of a plurality of known categories in the first artificial neural network model.
5.	(Original) The vehicle of claim 3, wherein the unsupervised machine learning classifies the item into one of a plurality of unknown but separate categories in an adjusted version of the first artificial neural network model.
6.	(Original) The vehicle of claim 1, wherein the sensor data used for the supervised machine learning includes inputs selected by and transmitted from a plurality of vehicles in the population.
7.	(Previously Presented) The vehicle of claim 1, wherein the computing device configured in the vehicle is further configured via the instructions to:
receive a further input generated in a separate vehicle in the population; and

8.	(Original) The vehicle of claim 7, wherein the further input is received via the centralized computer server.
9.	(Original) The vehicle of claim 7, wherein the further input is selected for the unsupervised machine learning in the vehicle based on a similarity in usage between the vehicle and the separate vehicle.
10.	(Original) The vehicle of claim 1, wherein the computing device is further configured via the instructions to:
transmit a result of the unsupervised machine learning to the centralized computer server;
wherein the second artificial neural network model is generated using the result.
11.	(Previously Presented) The vehicle of claim 1, wherein the computing device is further configured via the instructions to:
select the first inputs for transmission to the centralized computer server based at least in part on a result of the unsupervised machine learning.
12.	(Original) The vehicle of claim 1, wherein the vehicle controls adjust at least one of:
acceleration of the vehicle;
speed of the vehicle; and
direction of the vehicle.
13.	(Original) The vehicle of claim 1, wherein the second artificial neural network model includes data identifying updated synaptic weights of at least a portion of the neurons.

the first portion of the outputs identifying an unknown item;
the first portion of the outputs identifying an item unexpected in development of the first artificial neural network model; and
the first portion of the outputs identifying an item, captured in the input, as being one of two or more candidates.
15.	(Currently Amended) A method, comprising:
storing, in a computing device configured in a vehicle at a service location remote from a centralized computer server, a first artificial neural network model having data identifying:
biases of neurons in a network of the neurons;
synaptic weights of the neurons; and
activation functions of the neurons; and
receiving, from at least one sensor coupled to the computing device in the vehicle at the service location, inputs;
processing, by the computing device, the inputs according to the first artificial neural network model to generate outputs, wherein the input includes: 
first inputs which when processed by the first artificial neural network model generate a first portion of the outputs; and 
second inputs which when processed by the first artificial neural network model generate a second portion of the outputs;
selecting, by the computing device, the first inputs based on the first portion of the outputs of the first artificial neural network model being in a first category, wherein the second 
adjusting, by the computing device within the vehicle, the first artificial neural network model using an unsupervised technique on the first inputs selected based on the first portion of the outputs of the first artificial neural network model to exclude the second inputs;
transmitting, based on selection of the first inputs to exclude the second inputs, the first inputs to the centralized computer server separate from the vehicle, wherein the centralized computer server is configured to generate a second artificial neural network model using a supervised technique on sensor data that includes the first inputs selected by the vehicle and additional inputs selected by vehicles other than the vehicle; 
controlling, before receiving the second artificial neural network model from the centralized computer server, the vehicle using the first artificial neural network model adjusted through the unsupervised machine learning from the first inputs; 
receiving, from the centralized computer server, the second artificial neural network model; and
replacing, in the computing device, the first artificial neural network model adjusted via the unsupervised technique with the second artificial neural network model generated by the centralized computer server using the supervised technique.
16.	(Previously Presented) The method of claim 15, further comprising:
generating, by the computing device based on the outputs, commands to control at least one of:
acceleration of the vehicle;
speed of the vehicle; and
direction of the vehicle.

18.	(Previously Presented) The method of claim 17, wherein the transmitting of the inputs is in real time during processing of the outputs at the service location.
19.	(Currently Amended) A non-transitory computer storage medium storing instructions which when executed by a computing device causes the computing device to perform a method, the method comprising:
storing, in the computing device configured in a vehicle at a service location remote from a centralized computer server, a first artificial neural network model having data identifying:
biases of neurons in a network of the neurons;
synaptic weights of the neurons; and
activation functions of the neurons; and
receiving, from at least one sensor coupled to the computing device in the vehicle at the service location, inputs;
processing, by the computing device, the inputs according to the first artificial neural network model to generate outputs, wherein the input includes: 
first inputs which when processed by the first artificial neural network model generate a first portion of the outputs; and 
second inputs which when processed by the first artificial neural network model generate a second portion of the outputs;
selecting, by the computing device, the first inputs based on the first portion of the outputs of the first artificial neural network model being in a first category, wherein the second 
adjusting, by the computing device within the vehicle, the first artificial neural network model through unsupervised machine learning from the first inputs selected based on the first portion of the outputs of the first artificial neural network model to exclude the second inputs;
transmitting, based on selection of the first inputs to exclude the second inputs, the first inputs to the centralized computer server separate from the vehicle, wherein the centralized computer server is configured to generate a second artificial neural network model using a supervised technique on sensor data that includes the first inputs selected by the vehicle and additional inputs selected by vehicles other than the vehicle; 
controlling, before receiving the second artificial neural network model from the centralized computer server, the vehicle using the first artificial neural network model adjusted through the unsupervised machine learning from the first inputs; 
receiving, from the centralized computer server, the second artificial neural network model; and
replacing, in the computing device, the first artificial neural network model adjusted via the unsupervised machine learning with the second artificial neural network model generated by the centralized computer server.
20.	(Previously Presented) The non-transitory computer storage medium of claim 19, wherein the outputs are configured to control: acceleration of a vehicle; speed of the vehicle; or direction of the vehicle, or any combination thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 15, and 19 as summarized below.
The closes prior art, Arditi et al. (U.S. Pat. App. Pub. No. 2019/0147331), teaches a vehicle based machine learning model. The machine-learning model is trained by processing the training sample using the model and updating the model. Specifically, based on the sensor data the system detect the existence of the objects in the road, as well as other objects such as buildings, road dividers, sidewalks, etc. with an object classifier. Unsupervised machine learning is used to learn from unlabeled training data, and the machine-learning model is iteratively updated to become better at recognizing relationships between feature patterns observed in the input training data and the corresponding target outputs or labels. Julian et al. (U.S. Pat. App. Pub. No. 2015/0324686), teaches a distributed machine learning model. Model updates are receiving, an updated model is computed based on a previous model and the model updates. Data related to a subset of the updated model is then transmitted based on the updated model.
In contrast, the disclosed invention, as recited in independent claims 1, 15, and 19, the sensor inputs of the vehicle are used in the neural network to generated outputs to control the vehicle. However, the outputs are used to select a portion of the sensor inputs. Specifically, the outputs of the neural network include unrecognized outputs and recognized outputs. The inputs of the unrecognized outputs are selected and passed to the centralized computer server where supervised machine learning is applied to refine, update, and transmit a new neural network model to the vehicle. Meanwhile, the inputs of the recognized outputs are used inside the vehicle with unsupervised machine learning to update the local neural network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123